DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 and 7-9 of copending Application No. 16/451,620 This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both a space in Figures 1 and 3 and a straight line in Figure 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0044] “Figure 1 with” should read --the schematic sectional view of Figure 1 with--
Paragraph [0046] “Figure 3 with” should read --the schematic sectional view of Figure 3 with--
Paragraph [0051] “Figure 3 with” should read --the schematic sectional view of Figure 3 with--
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites the limitation of “an interdental space (4)”. The specification does not clearly point out an interdental space and instead points out an interproximal embrasure. Claim 1 also recites the limitation of “a widened interdental space . 
For examination purposes the interdental space and the interproximal embrasure have been interpreted to be referring to the same area.
Clarification is required.
Abstract
The abstract of the disclosure is objected to because it is too short. The abstract shall be as concise as the disclosure permits, preferably 50 to 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Margolis (US 5,851,116 A) in view of Zmiyiwsky (US 2016/0354187 A1).
Regarding claim 1, Margolis discloses a method of cleaning an interdental space, the method comprising inserting the interdental space brush (1) into the interdental space with a non-circular brush cross-section (figure 3, column 2, line 7-14); and moving the interdental space brush back and forth in a longitudinal direction of the brush within the interdental space.
Margolis fails to disclose the interdental space being widened or the method comprising moving the interdental space brush back and forth in a longitudinal direction of the brush.

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to combine the teachings of Margolis with the teaching of Zmiyiwsky to form a more effective method of cleaning an interproximal space. 
Regarding claim 2, Margolis (figure 3) further discloses facing a non-circular part of the cross-section having brush bristles towards the gum of the user during at least one of the insertion or the cleaning.
Margolis fails to disclose the longer brush bristles being toward the gum of the user. However, Margolis does disclose having filaments extending outwards 360 degrees about the brush core (13) (column 2, lines 4-18), and the brush having widened segments (see figures 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the method of Margolis to include facing longer bristles towards the gums during to contact more of those surfaces during interdental cleaning without having to change direction or angles of insertion.
Regarding claim 3, Margolis (figure 2) further discloses the non-circular brush cross-section being formed as a result of a round brush cross-section having a constant widening in at least one region in which a radius is increased.
Regarding claim 4, Margolis (figure 1-5) further discloses a perimeter of the brush cross-section of the interdental space brush (1) having at least one segment with an increased therapeutic width that defines a widening and the inserting of the interdental space brush into the  
Regarding claims 6 and 7, Margolis/Zmiyiwsky discloses a method of using an interdental space brush substantially as claimed above.  Zmiyiwsky further discloses providing the brush with an aid (22h) aligned with the widening of the brush cross-section for correct insertion. Wherein the aid comprising at least one of a haptic marking or a visual marking [0056, lines 1-5].
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to combine the teachings of Margolis with the teaching of Zmiyiwsky to assist the user with a haptic or visual marking for correct inserting of the brush in the interdental space.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Margolis (US 5, 851,116 A) in view of Zmiyiwsky (US 2016/0354187 A1) further in view of Brandli (US 2005/0257338 A1).
Regarding claim 5, Margolis/Zmiyiwsky discloses a method of using an interdental space brush substantially as claimed above. Margolis/Zmiyiwsky fails to disclose the perimeter is eccentric, elliptical or generally rectangular.
Brandli teaches and interdental space brush (1) wherein the perimeter 165782876-1SMB-PT772(P19 0461 CUS)(16) is generally rectangular (89) (see figure 6).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art which the claimed invention pertains to modify the interdental space brush of Margolis/Zmiyiwsky to form a brush with a different perimeter, such as those taught in Brandli, for improved cleaning of interproximal spaces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONEA R GRIER whose telephone number is (571)272-0436.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS L RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONEA R. GRIER/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772